THE THIRTEENTH COURT OF APPEALS

                                   13-18-00069-CV


DEVON ENERGY PRODUCTION COMPANY, L.P., F/K/A GEOSOUTHERN DEWITT
 PROPERTIES, LLC, BHP BILLITON PETROLEUM PROPERTIES (N.A.), LP F/K/A
  PETROHAWK PROPERTIES LP, GEOSOUTHERN ENERGY CORPORATION,
               AND PETROHAWK ENERGY CORPORATION
                                  v.
MICHAEL A. SHEPPARD, CONSTANCE S. KIRK, JENNIFER S. BADGER, FRANK B.
 SHEPPARD, JAMES K. CRAIN, CHRISTOPHER M. CRAIN, JAMES K. CRAIN, III,
               PATRICK G. CRAIN, AND SHIRLEY R. CRAIN


                                  On Appeal from the
                     24th District Court of De Witt County, Texas
                            Trial Cause No. 12-12-22,501


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

June 21, 2018